Citation Nr: 1814442	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-37 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to February 1971; initially, his service was considered a bar to VA benefits, although after petitioning the Discharge Review Board and receiving a change in his character of discharge, VA determined in a July 2010 Administrative Decision that his service was not a bar to VA benefits.  The Veteran passed away in March 2010; the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 letter of determination by the VARO, in Huntington, West Virginia.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2017.


FINDINGS OF FACT

1.  The appellant, the Veteran's surviving spouse, paid for the Veteran's final burial expenses and filed a timely claim for VA burial benefits in April 2010; there is no evidence that the appellant's personal expenses were paid for a plot or gravesite, or interment expenses, as the evidence of record demonstrates that she has kept the Veteran's cremated remains in her home.  

2.  The Veteran died in March 2010 of cardiogenic shock, myocardial infarction and coronary artery disease at a private medical facility; the Veteran was not admitted to that facility with prior VA authorization and at VA expense for the purpose of examination, treatment or care.

3.  At the time of his death, the Veteran was not in receipt of VA compensation or pension benefits (or retired military benefits in lieu of VA compensation or pension benefits); nor does the evidence demonstrate that he had a claim for VA compensation or pension benefits pending before VA at that time of his death.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits are not met. 38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

Notwithstanding, in this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran had active duty service in the United States Marine Corps from March 1968 to February 1971.  He died in March 2010 of cardiogenic shock, myocardial infarction (a heart attack), and coronary artery disease (CAD); the Veteran's death certificate indicates that he died as an inpatient at a private hospital.  There is no evidence that the Veteran was admitted to that private medical facility with prior VA authorization or at VA expense for the purposes of examination, treatment or care.  

In April 2010, the appellant, the Veteran's surviving spouse, submitted evidence that she paid the burial expenses in the amount of $5,523.65, for transportation, embalming, viewing, funeral, and cremation services; it does not appear that she paid for a plot or for internment of the Veteran.  In fact, the appellant indicated in her application for burial benefits, VA Form 21-530, that the Veteran's cremated remains were kept in her home and that he was not buried (interred) in either a federal government- or nongovernment-owned cemetery.  

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since April 2010, i.e., prior to the effective date of the rule change on July 7, 2014.)  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  The Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in 2010. 

It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (now at 38 C.F.R. § 3.1702(b)(3)).  Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii) (now at 38 C.F.R. § 3.1702(c)(1)).  

As an initial matter, in her April 2010 application for burial benefits, the appellant indicated that the Veteran's cremated remains were kept in her home.  The Board further notes that the above noted funeral expenses do not demonstrate that the appellant paid any expenses for a plot or gravesite, or interment of the Veteran.  Consequently, she has not submitted the threshold evidence required to show she has legal standing to submit the claim for a plot allowance and interment expenses, as there is no evidence showing the cost of a plot or gravesite, or interment expenses.  Rather, the appellant's statements clearly document that the Veteran was not interred in any plot or gravesite.  Thus, without proof that the appellant's personal funds were used to defray the cost of the plot and interment expenses, the Board will not consider her application for burial benefits to include reimbursement for a plot allowance or interment expenses in this case.  

As a final initial matter, VA has determined that service connection for cause of the Veteran's death has not been established; that claim was denied in an October 2014 rating decision, which is now considered final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.1003 (2017).  Accordingly, only eligibility for benefits on a nonservice-connected basis may be considered.

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705).  An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C. § 2304; 38 C.F.R. § 3.1601(a) (now 38 C.F.R. § 3.1703(a)).  

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or (2) but for the receipt of military retirement pay would have been in receipt of compensation; or,) (3) the veteran had an original claim for either benefit pending at the time of his death for which there was evidence available on the date of death to support the award for compensation or pension or, (4) in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, (5) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceases is being held by a State (or a political subdivision of a State), and the Secretary determines, (i) that there is no next of kin or other person claiming the body of the deceased veteran, and (ii) that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses.  See 38 U.S.C. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. §§ 3.1705(b), (e); 3.1708(b), (c)). 

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b), (d)). 

The appellant's claim for nonservice-connected burial benefits was timely filed in April 2010; however, the Board finds that none of the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705 and § 3.1708) are met.  

First, it is not shown that the Veteran was receiving VA compensation or pension at the time of his death.  In fact, the record does not show he had any disability for which he was service connected during his lifetime.  

Second, the record also does not show that the Veteran had a claim for compensation or pension pending at the time of his death.  There is no evidence to show that he ever filed such a claim for VA compensation benefits.  Although the appellant has asserted that the Veteran was too sick the last year of his life to apply in person at the VARO for VA benefits, the Board notes that the Veteran was able to submit claims for benefits prior to the last year of his life and he was able to submit applications for VA benefits during the final year of his life through various other means, to include for example through the postal mail, online, or by fax.  The appellant's assertions that the Veteran may have been eligible for compensation benefits if he were to have applied are of no consequence in this case.  

Third, although service department records show the deceased was a Veteran of the Vietnam War era, the evidence does not indicate that the Veteran was without any next of kin - the appellant in this case is his surviving spouse.  Finally, the record does not show the Veteran died while hospitalized at a VA medical facility or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  Therefore, burial benefits are not warranted on the foregoing bases.

On appeal, the appellant contends that nonservice-connected burial benefits are warranted, asserting essentially that such benefits should be awarded based on the Veteran's period of honorable wartime service, as discussed in her January 2012 Notice of Disagreement, September 2014 substantive appeal, and during her November 2017 hearing.  Although the Board is sympathetic to her claim, entitlement to burial benefits cannot be established based solely on a period of honorable wartime service unless the body of the deceased is being held by a State or political subdivision of a State and there is no next of kin or other person claiming the body of the deceased veteran, and a lack of available sufficient resources in the veteran's estate to cover burial and funeral expenses.  Here the deceased's body is not held by a State or political subdivision of a State.  Therefore, his honorable wartime service is insufficient to meet the requirements for entitlement to burial benefits.  In conclusion, the evidence does not indicate that the conditions for burial benefits, set forth in 38 C.F.R. § 3.1600 (now 38 C.F.R. § 3.1700 et seq.), have been met.  There is no legal entitlement to a VA burial benefits in this case, and therefore, the appeal must be denied.  


ORDER

Entitlement to VA burial benefits is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


